Exhibit 10.1

EIGHTH OMNIBUS AMENDMENT

This EIGHTH OMNIBUS AMENDMENT is made as of November 13, 2017 (this
“Amendment”), among CHS RECEIVABLES FUNDING, LLC, a Delaware limited liability
company (“Receivables Funding”), as Borrower and as the Company, THE BANK OF
NOVA SCOTIA (“Scotia”), as a Committed Lender and as a Managing Agent, CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK (“CA-CIB”), as a Committed Lender, as a
Managing Agent and as Administrative Agent, PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as a Committed Lender and as a Managing Agent, ATLANTIC ASSET
SECURITIZATION LLC (“Atlantic”), as a Conduit Lender, LIBERTY STREET FUNDING LLC
(“Liberty Street”), as a Conduit Lender, CHSPSC, LLC (as successor-by-conversion
to Community Health Systems Professional Services Corporation), a Delaware
limited liability company (“Professional Services”), as Collection Agent under
each of the Receivables Loan Agreement, the Contribution Agreement and the Sale
Agreement (as each is defined below), and as Authorized Representative (as
defined in the Sale Agreement, the “Authorized Representative”), CHS/COMMUNITY
HEALTH SYSTEMS, INC., a Delaware corporation (“CHS”), as Transferor, as Buyer
and individually (as the provider of a performance undertaking), and EACH OF THE
OTHER PERSONS IDENTIFIED AS ORIGINATORS ON THE SIGNATURE PAGES HERETO AFFILIATED
WITH CHS/COMMUNITY HEALTH SYSTEMS, INC., as Originators. All capitalized terms
used herein without reference shall have the meanings assigned to such terms in
the Receivables Loan Agreement or the Sale Agreement, as applicable, after
giving effect to this Amendment.

WHEREAS, Receivables Funding, as Borrower, Scotia, as a Committed Lender and as
a Managing Agent, CA-CIB, as a Committed Lender, as a Managing Agent and as
Administrative Agent, PNC, as a Committed Lender and as a Managing Agent, the
other Lenders party thereto and Professional Services, as Collection Agent, have
entered into the Receivables Loan Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Receivables Loan Agreement”);

WHEREAS, CHS, as Transferor, Receivables Funding, as the Company, and
Professional Services, as Collection Agent thereunder, have entered into the
Receivables Purchase and Contribution Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Contribution Agreement”);

WHEREAS, the Originators, Professional Services, as Collection Agent and
Authorized Representative thereunder, and CHS, as Buyer, have entered into the
Receivables Sale Agreement, dated as of March 21, 2012 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Sale
Agreement”); and

WHEREAS, the parties hereto desire to amend certain provisions of the
Receivables Loan Agreement, the Sale Agreement, and the Contribution Agreement
pursuant to Section 10.01 of the Receivables Loan Agreement, Section 9.01 of the
Contribution Agreement, and Section 9.01 of the Sale Agreement, and take the
other actions set forth herein, and have agreed to do so subject to the terms
and conditions of this Amendment.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1.    Amendment to Receivables Loan Agreement. Subject to all of the
terms and conditions set forth in this Amendment, effective as of the Effective
Date, the Receivables Loan Agreement is hereby amended as follows:

(a)    The definition of “Medicare/Medicaid Cost Report Liability Reserve” in
Section 1.01 of the Receivables Loan Agreement is deleted in its entirety.

(b)    Section 1.01 of the Receivables Loan Agreement is amended by inserting
the following definition in the appropriate alphabetical order:

“Eighth Omnibus Amendment Effective Date” means November 13, 2017.

“Medicare/Medicaid/Blue Cross/Blue Shield Cost Report Liability Reserve” means,
at any time, all Medicare and Medicaid cost report liabilities and all Blue
Cross/Blue Shield cost report liabilities as shown on the financial statements
of the Originators determined in accordance with the Critical Accounting Policy
plus any additional reserves that the Administrative Agent may establish and
maintain from time to time in its reasonable discretion to reflect any claims
asserted or threatened by an Obligor that is a Governmental Entity that may
result in a setoff, recoupment or other reduction of amounts payable on
Receivables.

(c)    The following definition in Section 1.01 of the Receivables Loan
Agreement is amended and restated in its entirety to read as follows:

“Scheduled Termination Date” means November 13, 2019, as such date may be
extended thereafter in accordance with Section 2.03(a) or Section 10.01.

(d)    Each reference in the Receivables Loan Agreement to “Medicare/Medicaid
Cost Report Liability Reserve” is replaced with “Medicare/Medicaid/Blue
Cross/Blue Shield Cost Report Liability Reserve.”

SECTION 2.    Amendment to Sale Agreement. Subject to all of the terms and
conditions set forth in this Amendment, effective as of the Effective Date, the
Sale Agreement is hereby amended as follows:

(a)    Section 9.14(b)(iii) of the Sale Agreement is amended by adding the words
“or the 2018 calendar year” immediately after the words “the 2017 calendar year”
contained therein.

(b)    Each reference in the Receivables Sale Agreement to “Medicare/Medicaid
Cost Report Liability Reserve” is replaced with “Medicare/Medicaid/Blue
Cross/Blue Shield Cost Report Liability Reserve.”

 

2



--------------------------------------------------------------------------------

SECTION 3.    Amendment to Contribution Agreement. Subject to all of the terms
and conditions set forth in this Amendment, effective as of the Effective Date,
the Contribution Agreement is hereby amended as follows:

(a)    Each reference in the Contribution Agreement to “Medicare/Medicaid Cost
Report Liability Reserve” is replaced with “Medicare/Medicaid/Blue Cross/Blue
Shield Cost Report Liability Reserve.”

SECTION 4.    Conditions to Effectiveness. This Amendment shall become effective
upon the date on which the following conditions have been satisfied (with
respect to documentary conditions, in form and substance reasonably acceptable
to the Administrative Agent) (such date, the “Effective Date”):

(a)    The Administrative Agent shall have received counterparts of (i) this
Amendment duly executed by each of the Borrower, the Company, the Managing
Agents, the Committed Lenders, the Conduit Lenders, the Administrative Agent,
the Collection Agent (as Collection Agent under each of the Receivables Loan
Agreement, the Contribution Agreement and the Sale Agreement), the Authorized
Representative, the Transferor, the Buyer, CHS individually and the Originators
and (ii) any fee letter required by the Administrative Agent and/or the Managing
Agents in connection with this Amendment duly executed by the parties thereto.

(b)    All fees and expenses required to be paid on or prior to the date hereof
pursuant to (i) any fee letter referred to in clause (a)(ii) above or (ii) any
other Facility Document shall have been paid.

(c)    The Administrative Agent shall have received, each in form and substance
reasonably satisfactory to the Administrative Agent: (i) an opinion of Bass,
Berry & Sims PLC, counsel for Borrower, Collection Agent, and CHS, as to
existence and good standing, due authorization and execution, and
enforceability, and (ii) an opinion of in-house counsel for Borrower, Collection
Agent, Originators and CHS regarding additional corporate matters.

(d)    Each Managing Agent and the Administrative Agent shall have completed
satisfactory due diligence and obtained the requisite credit approvals.

SECTION 5.    Representations and Warranties.

(a)    Each of the CHS Parties represents and warrants as of the date hereof
that (i) it has taken all necessary action to authorize the execution, delivery
and performance of this Amendment and the performance of the Receivables Loan
Agreement, the Contribution Agreement, the Sale Agreement and the other Facility
Documents, each as amended hereby, as applicable, and (ii) no consent, approval,
authorization or order of, or filing, registration or qualification with, any
court or governmental authority or third party is required in connection with
the execution, delivery or performance by such Person of this Amendment other
than such as has been met or obtained and are in full force and effect.

(b)    Each of the CHS Parties represents and warrants as of the date hereof
that each of this Amendment and each Facility Document (as amended by this
Amendment or otherwise as of the date hereof, as applicable) constitutes such
Person’s legal, valid and binding

 

3



--------------------------------------------------------------------------------

obligation, enforceable against such person in accordance with its terms, except
as such enforceability may be subject to (A) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and (B) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

(c)    The Borrower hereby makes each of the representations and warranties
contained in Sections 4.01 and 4.03 of the Receivables Loan Agreement as of the
date hereof, in each case after giving effect to this Amendment, except for
those representations and warranties that refer to specific dates, which are
made as of the dates indicated therein.

(d)    The Collection Agent hereby makes each of the representations and
warranties contained in Section 4.02 of the Receivables Loan Agreement as of the
date hereof, in each case after giving effect to this Amendment, except for
those representations and warranties that refer to specific dates, which are
made as of the dates indicated therein.

(e)    Each of the Borrower and the Collection Agent further represents and
warrants that, both before and after giving effect to this Amendment, no event
has occurred and is continuing which constitutes an Event of Default, or would,
with the passage of time or the giving of notice, constitute an Event of
Default.

SECTION 6.    Facility Document. This Amendment shall constitute a Facility
Document under the terms of the Receivables Loan Agreement as amended hereby.

SECTION 7.    Further Assurances. The CHS Parties agree to promptly take such
action, upon the reasonable request of the Administrative Agent, as is necessary
to carry out the intent of this Amendment.

SECTION 8.    Confirmation of Agreements. On and after the date hereof, all
references to each of the Receivables Loan Agreement, the Contribution Agreement
and the Sale Agreement in the Facility Documents and the other documents and
instruments delivered pursuant to or in connection with such Facility Documents
shall mean, respectively, (i) the Receivables Loan Agreement as amended by this
Amendment, and as hereafter modified, amended or restated in accordance with its
terms, (ii) the Contribution Agreement as in effect on the date hereof, and as
hereafter modified, amended or restated in accordance with its terms, and
(iii) the Sale Agreement as amended by this Amendment, and as hereafter
modified, amended or restated in accordance with its terms. Except as herein
expressly amended, each of the Receivables Loan Agreement, the Contribution
Agreement and the Sale Agreement is ratified and confirmed in all respects and
shall remain in full force and effect in accordance with its terms.

SECTION 9.    Confirmation of Undertaking. CHS, as undertaking party under the
Collection Agent Performance Undertaking, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Performance Undertaking”), in favor of CA-CIB as administrative agent on
behalf of the Lenders, hereby consents to the amendment to the Receivables Loan
Agreement set forth in Section 1 of this Amendment and the amendment to the Sale
Agreement set forth in Section 2 of this Amendment, and hereby

 

4



--------------------------------------------------------------------------------

confirms and agrees that, notwithstanding the effectiveness of this Amendment,
the Performance Undertaking heretofore executed and delivered by it is, and
shall continue to be, in full force and effect in accordance with its terms and
shall apply to the Receivables Loan Agreement, the Contribution Agreement and
the Sale Agreement, each as amended by this Amendment, and the Performance
Undertaking is hereby so ratified and confirmed.

SECTION 10.    GOVERNING LAW. THIS AMENDMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS OF THE UNITED STATES AND THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW YORK COUNTY, NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT,
ANY OTHER FACILITY DOCUMENT, ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR
THERETO, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS TO THE
MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

SECTION 11.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
by electronic mail in portable document format (pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 12.    Severability of Provisions. Any provision of this Amendment which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 13.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

CHS RECEIVABLES FUNDING, LLC,

as Borrower and as Company

By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer

CHS Receivables Funding, LLC

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Ben C. Fordham

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: ben_fordham@chs.net

CHSPSC, LLC, as Collection Agent under each of

the Receivables Loan Agreement, the Contribution

Agreement and the Sale Agreement and as

Authorized Representative

By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer

CHSPSC, LLC

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Ben C. Fordham

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: ben_fordham@chs.net

 

Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent,

as a Managing Agent and as a Committed Lender

By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director

ATLANTIC ASSET SECURITIZATION LLC,

as a Conduit Lender

By:  

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as attorney-in-fact

By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director

 

Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Managing Agent and as a Committed Lender

By:  

/s/ Michelle C. Phillips

Name:   Michelle C. Phillips Title:   Execution Head & Director

 

LIBERTY STREET FUNDING LLC,

as a Conduit Lender

By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 

Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Managing Agent

By:  

/s/ Eric Bruno

Name:   Eric Bruno Title:   Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as a Committed Lender

By:  

/s/ Eric Bruno

Name:   Eric Bruno Title:   Senior Vice President

 

Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

as Transferor, as Buyer and individually

By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer

CHS/Community Health Systems, Inc.

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Ben C. Fordham

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: ben_fordham@chs.net

 

Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS:

AFFINITY HOSPITAL, LLC

BERWICK HOSPITAL COMPANY, LLC

BLUEFIELD HOSPITAL COMPANY, LLC

BLUFFTON HEALTH SYSTEM LLC

BULLHEAD CITY HOSPITAL CORPORATION

CARLSBAD MEDICAL CENTER, LLC

CLEVELAND TENNESSEE HOSPITAL COMPANY, LLC

CRESTVIEW HOSPITAL CORPORATION

DEACONESS HEALTH SYSTEM, LLC

DUKES HEALTH SYSTEM, LLC

DYERSBURG HOSPITAL COMPANY, LLC

EMPORIA HOSPITAL CORPORATION

FOLEY HOSPITAL CORPORATION

FRANKLIN HOSPITAL CORPORATION

GADSDEN REGIONAL MEDICAL CENTER, LLC

GRANBURY HOSPITAL CORPORATION

GREENBRIER VMC, LLC

HOSPITAL OF MORRISTOWN, LLC

JACKSON, TENNESSEE HOSPITAL COMPANY, LLC

KAY COUNTY OKLAHOMA HOSPITAL COMPANY, LLC

LAKE WALES HOSPITAL CORPORATION

LAS CRUCES MEDICAL CENTER, LLC

LEA REGIONAL HOSPITAL, LLC

MARTIN HOSPITAL COMPANY, LLC

MARY BLACK HEALTH SYSTEM LLC

MCSA, L.L.C.

MOBERLY HOSPITAL COMPANY, LLC

MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, LLC

By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer

 

Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): NAPLES HMA, LLC NATIONAL HEALTHCARE OF LEESVILLE, INC.
NORTHWEST HOSPITAL, LLC ORO VALLEY HOSPITAL, LLC PETERSBURG HOSPITAL COMPANY,
LLC PORTER HOSPITAL, LLC QHG OF ENTERPRISE, INC. QHG OF SOUTH CAROLINA, INC.
ROSWELL HOSPITAL CORPORATION RUSTON LOUISIANA HOSPITAL COMPANY,   LLC SCRANTON
HOSPITAL COMPANY, LLC SHELBYVILLE HOSPITAL COMPANY, LLC SILOAM SPRINGS ARKANSAS
HOSPITAL   COMPANY, LLC ST. JOSEPH HEALTH SYSTEM LLC WARSAW HEALTH SYSTEM LLC
WESLEY HEALTH SYSTEM LLC WILKES-BARRE HOSPITAL COMPANY, LLC KIRKSVILLE MISSOURI
HOSPITAL COMPANY,   LLC LUTHERAN MUSCULOSKELETAL CENTER,   LLC OAK HILL HOSPITAL
CORPORATION SALEM HOSPITAL CORPORATION SCRANTON QUINCY HOSPITAL COMPANY,   LLC
WOODWARD HEALTH SYSTEM, LLC By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer

 

Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): BILOXI H.M.A., LLC BRANDON HMA, LLC CAMPBELL COUNTY HMA,
LLC CHESTER HMA, LLC CITRUS HMA, LLC CLINTON HMA, LLC COCKE COUNTY HMA, LLC
DURANT H.M.A., LLC EAST GEORGIA REGIONAL MEDICAL   CENTER, LLC FORT SMITH HMA,
LLC HAINES CITY HMA, LLC HERNANDO HMA, LLC HMA FENTRESS COUNTY GENERAL
  HOSPITAL, LLC HMA SANTA ROSA MEDICAL CENTER, LLC JACKSON HMA, LLC JEFFERSON
COUNTY HMA, LLC KEY WEST HMA, LLC LANCASTER HOSPITAL CORPORATION LEBANON HMA,
LLC MADISON HMA, LLC MARSHALL COUNTY HMA, LLC METRO KNOXVILLE HMA, LLC MIDWEST
REGIONAL MEDICAL CENTER, LLC By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer

 

Signature Page to Eighth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): NORTHWEST ARKANSAS HOSPITALS, LLC PASCO REGIONAL MEDICAL
CENTER, LLC POPLAR BLUFF REGIONAL MEDICAL   CENTER, LLC PORT CHARLOTTE HMA, LLC
PUNTA GORDA HMA, LLC RIVER OAKS HOSPITAL, LLC ROH, LLC SEMINOLE HMA, LLC
STATESVILLE HMA, LLC TRIAD OF ALABAMA, LLC TULLAHOMA HMA, LLC TUNKHANNOCK
HOSPITAL COMPANY LLC VENICE HMA, LLC VICKSBURG HEALTHCARE, LLC By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer

 

Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): BROWNWOOD HOSPITAL, L.P. By: Brownwood Medical Center, LLC
Its: General Partner By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer COLLEGE STATION
HOSPITAL, L.P. By:   College Station Medical Center, LLC Its:   General Partner
By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer IOM HEALTH
SYSTEM, L.P. By:   Lutheran Health Network Investors, LLC Its:   General Partner
By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer

 

Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): LAREDO TEXAS HOSPITAL COMPANY, L.P. By:       Webb Hospital
Corporation

Its:   General Partner By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer LONGVIEW MEDICAL
CENTER, L.P. By:   Regional Hospital of Longview, LLC Its:   General Partner By:
 

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer NAVARRO
HOSPITAL, L.P. By:   Navarro Regional, LLC Its:   General Partner By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer

 

Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): PINEY WOODS HEALTHCARE SYSTEM, L.P. By:   Woodland Heights
Medical Center, LLC Its:   General Partner By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer REHAB HOSPITAL
OF FORT WAYNE   GENERAL PARTNERSHIP By:   Lutheran Health Network Investors, LLC
Its:   General Partner By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer SAN ANGELO
HOSPITAL, L.P. By:   San Angelo Community Medical Center, LLC Its:   General
Partner By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer VICTORIA OF
TEXAS, L.P. By:   Detar Hospital, LLC Its:   General Partner By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer

 

Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.): ARMC, L.P. By:   Triad-ARMC, LLC Its:   General Partner By:
 

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer CRESTWOOD
HEALTHCARE, L.P. By:   Crestwood Hospital, LLC Its:   General Partner By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer

 

Signature Page to Eighth Omnibus Amendment